Citation Nr: 1624645	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  07-23 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active military service from January 1976 to November 1978.

These matters come before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.  The Veteran's claims file has been transferred to the Cheyenne, Wyoming RO.

These matters were previously before the Board in January 2010, September 2013, and most recently in March 2015.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran failed to report to a Board hearing scheduled for November 12, 2015.  On November 13, 2015, the Veteran, through his representative, requested that the hearing be rescheduled and stated that the Veteran failed to report because his car broke down on the drive to the RO.  This was the Veteran's third scheduled Board hearing to which he failed to report (i.e. October 2009, January 2014, November 2015).

Based on the foregoing, the Board finds that the Veteran has shown good cause for a new hearing and that one should be scheduled.  

The Board also notes that the Veteran's Board hearing was scheduled for the Muskogee RO; however, the Veteran currently lives in Wyoming.  Thus, the RO should ascertain which is the most applicable RO at which to have a Board hearing. 

Accordingly, the case is REMANDED for the following action:

Ascertain if the Veteran would prefer a hearing at the Cheyenne, Wyoming RO or Muskogee, Oklahoma RO.  Thereafter, schedule the Veteran for a video conference hearing at the earliest opportunity.  The Veteran and his representative should be notified of the date, time, and location of this hearing, and a copy of this notification letter should be placed in the claims file.  The notification to the Veteran should be sent to his current address of record.  

If, for whatever reason, the Veteran changes his mind and elects not to have this hearing, or fails to report for the proceeding on the date rescheduled, then also document this in the claims file. 


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

